         Case1:20-cv-01038-LMB-JFA
        Case  1:20-cv-01038-LMB-JFA Document
                                     Document10
                                              5 Filed 12/02/20
                                                      09/08/20 Page 1 of 2 PageID# 107
                                                                                   53

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District
                                                    __________  DistrictofofVirginia
                                                                             __________

           ALI ABDALLA HAMZA and                                     )
     SALIMAH ABDULLAH ABRAHEEM JIBREEL                               )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. FY/0%-)$
                                                                     )
                      KHALIFA HIFTER                                 )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) KHALIFA HIFTER
                                           5505 Seminary Road, Unit 213
                                           Arlington, VA 22201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas M. Craig
                                           FH+H
                                           1751 Pinnacle Dr., Suite 1000
                                           Tysons, VA 22031



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:        
                                                                                          Signature of Clerk or Deputy Clerk
         Case 1:20-cv-01038-LMB-JFA Document 10 Filed 12/02/20 Page 2 of 2 PageID# 108
 AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-01038-LMB-JFA

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

         This summons for (name of individual and title, if any) Khalifa Hifter was received by me on (date) November 30,
 2020.

                 I personally served the summons on the individual at (place)                           on (date)
                                          ; or
                 I left the summons at the individual’s residence or usual place of abode with (name)                           ,a
                 person of suitable age and discretion who resides there, on (date)                          , and mailed a copy
                 to the individual’s last known address; or
                 I served the summons on (name of individual)                             , who is designated by law to accept
                 service of process on behalf of (name of organization)                           on (date)
                                         ; or
                 I returned the summons unexecuted because:                            ; or

           X     Other: Posted on front door or such other door as appears to be the main entrance of usual place of
                 abode (other authorized recipient not found) at 10092 Spartans Hollow Ct, Great Falls, VA 22066 on
                 December 2, 2020, Per VA Code § 8.01-296 (2b.)

                 I certify that on December 2, 2020 a true copy of the Summons & Complaint were mailed by First Class
                 Mail prepaid to the above subject at the above address in accordance with state statue.

         My fees are $ 00.00 for travel and $ 257.50 for services, for a total of $ 257.50.

         I declare under penalty of perjury that this information is true.

 Date: December 2, 2020
                                                                                       Server's signature
                                                                                Patrice Rehrig
                                                                                        Server's•signature
                                                                                                  Private Process Server
                                                                                     Printed
                                                                                  Patrice    name• and
                                                                                          Rehrig        title Process Server
                                                                                                    Private
                                                               Patriot Process Service Printed name and title
                                                               3900 Jermantown Rd • Suite 300
                                                                Patriot VA
                                                               Fairfax,  Process
                                                                            22030Service
                                                                3900   Jermantown
                                                               703-385-5300        Rd • Suite 300
                                                                Fairfax, VA 22030
                                                                703-385-5300             Server's address

Additional information regarding attempted service, etc.:                             Server's address
1) Unsuccessful Attempt: Dec 1, 2020, 9:13 pm EST at: 10092 Spartans Hollow Ct, Great Falls, VA 22066
  Additional
Knocked       information
           and/or         regarding
                   Rang Door        attempted
                               Bell several     service,
                                             times.      etc.:
                                                    No Answer. Blue pickup in the driveway.
  1) Unsuccessful Attempt: Dec 1, 2020, 9:13 pm EST at: 10092 Spartans Hollow Ct, Great Falls, VA 22066
No lights on in the home that I could see.
  Knocked and/or Rang Door Bell several times. No Answer. Blue pickup in the driveway.
2)No  lights onAttempt:
   Successful   in the home  that
                        Dec 2,    I could
                               2020,  8:30 see.
                                            am EST at Try 4th: 10092 Spartans Hollow Ct, Great Falls, VA 22066 received by
Khalifa Hifter.
  2) Successful Attempt: Dec 2, 2020, 8:30 am EST at Try 4th: 10092 Spartans Hollow Ct, Great Falls, VA 22066 received by
Posted
  KhalifaonHifter.
            front door or such other door as appears to be the main entrance of usual place of abode
(other authorized recipient not found).
